Citation Nr: 1815534	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral sensorineural hearing loss, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Air Force from February 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The record was held open for 60 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of private medical treatment records and a medical opinion as to the etiology of both conditions.  He waived review of the evidence by the RO.  
See 38 C.F.R. § 20.1304(c) (2017).  


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2008 VA decision that denied service connection for bilateral hearing loss.   Evidence received since that time raises a reasonable possibility of substantiating the claim, and affording the Veteran the benefit of the doubt, the weight of the evidence establishes the Veteran endured acoustic noise trauma in service and his bilateral sensorineural hearing loss is etiologically related to service.

2.   Service connection for bilateral tinnitus was originally denied in a February 2008 rating decision.  The Veteran did not appeal that decision.  However, evidence received since that time raises a reasonable possibility of substantiating the claim, and affording the Veteran the benefit of the doubt, the weight of the evidence establishes the Veteran endured acoustic noise trauma in service and his tinnitus is etiologically related to service.


CONCLUSION OF LAW

1. New and material evidence has been received to reopen the claim, and the criteria to reopen the claim as well as the criteria for service connection for bilateral sensorineural hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5108, 7105(c) (2017); 38 C.F.R. §§ 3.104(a), 3.156, 3.303(b), 3.309, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim, and the criteria to reopen the claim as well as the criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5108, 7105(c) (2017); 38 C.F.R. §§ 3.104(a), 3.156, 3.303(b), 3.309, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, a claim that has been denied by an unappealed decision by VA may not thereafter be reopened. 38 U.S.C. §§ 7104(b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C. § 5108. 

"New" evidence means evidence not previously submitted to agency decision-makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121(2010). The credibility of the newly-submitted evidence is presumed, though not blindly accepted as true if patently incredible. Justus v. Principi, 3 Vet. App. 510(1992).

In this case, service connection for bilateral sensorineural hearing loss and tinnitus were initially denied in a February 2008 rating decision. As the Veteran never filed a substantive appeal, the rating decision became final. He seeks to reopen these claims. The claims were most recently denied in an October 2012 decision on the basis that no new and material evidence had been received since the prior denial. 
 
However, since February 2008, additional evidence has been associated with the claims file. A medical opinion was rendered by Dr. M.M., in December 2011. He opined that the Veteran's military service and history of noise exposure contributed, at least in part, to the hearing loss he experiences today. The examiner based his opinion upon a December 2011 audiogram, which indicates the Veteran has a current disability of severe auditory discrimination and sensorineural hearing loss.  The Veteran reported that his hearing loss began gradually; in the military, he had noise exposure secondary to aircraft noise, engine noise, and shooting, which occurred 38 years ago. He had no history of head injury, stroke, recent cleaning of his ears, multiple ear infections or ear trauma. 

A second medical opinion was provided by a different private physician, Dr. A.W., in August 2017. He also opined the Veteran's hearing loss and tinnitus are more likely than not caused by, a result of, or has been worsened by the military-based noise exposure in-service. This opinion was based upon an audiogram that confirmed severe sensorineural hearing loss. On this occasion, the Veteran reported that he served active duty in the U.S. Air Force from 1970 to 1973 as a Munitions Maintenance Specialist. While deployed, he was exposed to engine noise from planes during loading maneuvers, take offs and landings. While stationed in Guam, he worked on the flight line for about 12 hours per day, 6 days per week. During the Vietnam War, he worked in the flight line 7 days per week. He also stated that hearing protection was optional and not enforced. He stated it was difficulty to keep on while attempting to communicate to other soldiers while loading materials onto planes.  Post-service, he worked at an industrial supply house where his primary job responsibility was to interact with customers on the phone or in-person. The position did not require hearing protection. None of his jobs post-service have required hearing protection. The Veteran denied recreational noise exposure. 

Poignantly, the examiner further explained that the average, otherwise healthy person would have essentially normal hearing sensitivity at least to age 60 years if his or her unprotected ears are not exposed to high noise levels (i.e. levels of 85dBA). According to the National Standards Institute (Annex A of ANSI S3.44 1996), the medial hearing impairment at age 60 is only 17dB and 12dB for males and females, respectively (ANSI, 1996). "Aging alone should not prevent the average person from enjoying normal hearing throughout all or most of his or her working career. Unfortunately, this is not the case for those who are occupationally exposed to high noise levels (American Academy of Audiology Position Statement: Preventing Noise Induced Hearing Loss, 2003). Using the date from OSHA (1983), the expected age related hearing threshold for an adult over the age of 60 years would be 11 dB at 1000 Hz, 13 dB at 2000 Hz, 23 dB at 3000 Hz and 33 dB at 4000 Hz. As such, the Veteran's hearing loss may be attributed to factors other than age. The examiner then pointed to the Veteran's reports of excessive noise exposure.

This evidence is new, as it was not part of the record at the time of the prior final denial. It is also material, as it relates to the previously unestablished element of whether the Veteran's diagnosed conditions are etiologically related to service. Based on this new and material evidence, the claim is reopened. The claim will be adjudicated on the merits further below.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The criteria for element (1) have been met. A February 2008 VA examiner diagnosed the Veteran with moderately severe sensorineural hearing loss bilaterally. The following pure tone thresholds, in decibels, were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
65
65
65
LEFT
45
60
70
70
75

Maryland CNC Speech recognition scores were 76 percent at 95 decibels (dB) in the right ear and 64 percent at 95 dB in the left ear. The examiner also noted the Veteran's reports of a current disability of tinnitus.

Likewise, two private audiograms confirm the Veteran has severe bilateral sensorineural hearing loss and tinnitus. Private treatment records dated December 2011 The following pure tone thresholds, in decibels, were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
75
75
LEFT
45
60
70
75
90

Maryland CNC Speech recognition scores were 20 in the right ear and 12 in the left ear.  The treatment provider diagnosed the Veteran with "tinnitus, subjective." Private treatment records dated August 2017 included audiometric testing where the following pure tone thresholds, in decibels, were obtained:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
95
100
NR
LEFT
60
65
90
100
NR

Maryland CNC Speech recognition scores were 34 percent at 89 dB in the right ear and 32 percent at 95dB in the left ear.  The examiner diagnosed the Veteran with tinnitus as well, based on the results of a Tinnitus Handicap Index, which indicated a moderate handicap that may be noticed even in the presence of background or environmental noise, although daily activities may still be performed.

The results in all three assessments meet VA's criteria for hearing loss bilaterally. See 38 C.F.R. § 3.385.  All three treatment providers confirmed a diagnosis of tinnitus. As such, element (1) has been established.

As for element (2), the criteria are also met. The Veteran reported exposure to loud noise from the flight-line while serving as a Munitions Maintenance specialist. His service personnel records confirm that he served as a Weapons Mechanic. There is a moderate to high probability that he was subjected to hazardous noise exposure due to his military occupational specialty (MOS). 

The Board also notes that he is competent to testify that he noticed symptoms of tinnitus.  At the August 2017 hearing, the Veteran testified he could not recall the onset because the symptoms have been constant for decades. Charles v. Principi, 16 Vet. App 370, 374-75 (2002)(Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of a lay observation"). The onset is unclear; yet, he has certainly provided competent testimony as to in-service acoustic trauma and STRs indicate he sustained some level of hearing loss.

Given the Veteran's credible testimony that the sustained hazardous noise exposure as a result of his MOS, in combination with the objective medical evidence, the Board finds element (2) has been met.

With respect element (3), a nexus has also been established. The Veteran was afforded a VA audiological examination in February 2008 VA. However, prior to issuing his opinion, he asserted that the VA asked him to "speculate as to the relationship between the Veteran's military noise exposure and the current hearing loss and tinnitus."  On the contrary, the VA requested a medical opinion with rationale or to state that he could not resolve the issue without resort to mere speculation. The examiner went onto provide a negative nexus opinion to both claims; that the Veteran's hearing loss and tinnitus are less likely as not due to noise exposure in the military. He made this assessment based upon the finding that the Veteran's hearing was within normal limits at the time of separation from service and the lack of testing from the year post-service indicating that hearing loss manifested to a compensable degree of severity within that time. He characterized the Veteran's tinnitus as insidious with a late onset date. A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  It is clear that the Veteran's hearing worsened in service. As such, this opinion is afforded no weight.

On the contrary, two private examiners provided equipoise opinions as to the etiology of his hearing loss and tinnitus. Pointedly, in December 2011, Dr. M.M opined that the Veteran's military service and history of noise exposure contributed, at least in part, to the hearing loss he experiences today. In August 2017, Dr. A.W.,  opined that his hearing loss and tinnitus are more likely than not caused by, a result of, or has been worsened by the military based noise exposure in-service. While the December 2011 examiner failed to provide a rationale to support his opinion, the August 2017 examiner provided comprehensive, persuasive rationale; citing to learned treatises and discussed the difference between the Veteran's hearing disabilities with that of healthy hearing person.

With an inadequate VA examiner opinion and two private opinions supporting link between the Veteran's claims to service, the Board will resolve any doubt in the Veteran's favor and find that his hearing loss and tinnitus are etiologically related to service.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


